Exhibit 10.46

                     LOGO [g135973g40i80.jpg]

STOCK OPTION CONSIDERATION AGREEMENT

GRANT DATE: [Grant Date]

The following Agreement is (A) established to ensure the continued protection of
the trade secrets, intellectual property, confidential information, customer
relationships and goodwill of Motorola Mobility Holdings, Inc. and each of its
subsidiaries (the “Company”), both as defined in the Motorola Mobility Holdings,
Inc. Legacy Incentive Plan (the “Plan”), and Motorola, Inc. and each of its
subsidiaries (“Predecessor” which, to the extent this Agreement refers to
post-Distribution rights and obligations, shall mean Motorola Solutions, Inc.
and each of its subsidiaries) to the extent hereinafter provided, and to reflect
the assumption and substitution by Motorola Mobility on January 4, 2011 under
the terms of the Plan of an option (the “Original Award”) granted to me by
Motorola, Inc. on the above referenced grant date, and (B) made in connection
with the distribution to holders of shares of Predecessor common stock of the
outstanding shares of Company Common Stock (the “Distribution”). Such adjustment
and substitution included an adjustment to the number and kind of shares
underlying the Original Award and that future vesting will be based on
employment or service with the Company or as otherwise provided in the
Substitute Award Document. Reference is made to the employment agreement
(“Employment Agreement”) by and between Sanjay K. Jha and Predecessor, dated as
of the 4th day of August.

As consideration for the assumption and substitution of the Original Award
referenced in the August 4, 2008 Motorola, Inc. Award Document [for the Motorola
Omnibus Incentive Plan of 2006] – Terms and Conditions Related to Employee
Nonqualified Stock Options (Make Whole – [Plan][NYSE Exception]), Commerce
ID[            ] (the “Covered Options”), and the Company and its predecessors,
including Predecessor, having provided me with Confidential Information (as
defined in the Employment Agreement) as Chief Executive Officer of the Company,
I agree to the following:

1. Sections 7(a), (b) and (c) (together, the “Restrictive Covenants”) of the
Employment Agreement are hereby incorporated by reference into this Agreement
and shall apply as if fully set forth herein mutatis mutandis and any
capitalized terms used in such Sections 7(a), (b) and (c) shall have the
meanings ascribed to such terms in the Employment Agreement. I acknowledge that
my agreement to the Restrictive Covenants is a condition of the assumption and
substitution of the Original Award.

2. The Restrictive Covenants can be waived or modified only upon the prior
written consent of the Company.

3. I acknowledge that the promises in this Agreement, not any employment of or
services performed by me in the course and scope of that employment, are the
sole consideration for the assumption and substitution of the Original Award. I
agree the Company shall have the right to assign this Agreement which shall not
affect the validity or enforceability of this Agreement, subject to the
limitations on assignment contained in the Employment Agreement. This Agreement
shall inure to the benefit of the Company and the assigns and successors of the
Company and references to the Company shall include any such assigns and
successors.



--------------------------------------------------------------------------------

Exhibit 10.46

 

4. I acknowledge that the harm caused to the Company and/or Predecessor by the
breach or anticipated breach of the Restrictive Covenants will be irreparable
and I agree the Company and/or Predecessor may obtain injunctive relief against
me in addition to and cumulative with any other legal or equitable rights and
remedies the Company and/or Predecessor may have pursuant to this Agreement, any
other agreements between me and the Company, or between me and Predecessor, for
the protection of Confidential Information (as defined in the Employment
Agreement), or law, including the recovery of liquidated damages. I agree that
any interim or final equitable relief entered by a court of competent
jurisdiction, as specified in paragraph 7 below, will, at the request of the
Company and/or Predecessor, be entered on consent and enforced by any such court
having jurisdiction over me. This relief would occur without prejudice to any
rights either party may have to appeal from the proceedings that resulted in any
grant of such relief.

5. With respect to the Covered Options, this Agreement, the Substitute Award
Document and the Plan (and any provisions of the Employment Agreement
incorporated into this Agreement) are my entire agreement with the Company. No
waiver of any breach of any provision of this Agreement by the Company shall be
construed to be a waiver of any succeeding breach or as a modification of such
provision. The provisions of this Agreement shall be severable and in the event
that any provision of this Agreement shall be found by any court as specified in
paragraph 7 below to be unenforceable, in whole or in part, the remainder of
this Agreement shall nevertheless be enforceable and binding on the parties. I
also agree that the court may modify any invalid, overbroad or unenforceable
term of this Agreement so that such term, as modified, is valid and enforceable
under applicable law. Further, I affirmatively state that I have not, will not
and cannot rely on any representations not expressly made herein.

6. I accept the terms of this Agreement and the Covered Options, subject to the
terms of this Agreement, the Plan, and the Substitute Award Document issued
pursuant thereto. I am familiar with the Plan and agree to be bound by it to the
extent applicable, as well as by the actions of the Company’s Board of Directors
or any committee thereof.

7. I agree that this Agreement (and any provisions of the Employment Agreement
incorporated into this Agreement) and the Plan, and the Substitute Award
Document issued pursuant thereto, together constitute an agreement between the
Company and me. I further agree that, unless otherwise provided in the Plan,
this Agreement is governed by the laws of Illinois, without giving effect to any
state’s principles of Conflicts of Laws, and any legal action related to this
Agreement shall be brought only in a federal or state court located in Illinois,
USA. I accept the jurisdiction of these courts and consent to service of process
from said courts solely for legal actions related to this Agreement and the
Covered Options.

 

 

  

 

  

  Sanjay K. Jha

  Date      Signature      Printed Name      

 

        Commerce ID

IN ORDER FOR THE ABOVE-REFERENCED COVERED OPTION(S) TO BE EXERCISABLE, THIS
AGREEMENT, SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA MOBILITY HOLDINGS,
INC. c/o EXECUTIVE REWARDS NO LATER THAN
                                        .

 

-2-